

114 S2534 IS: Security Officer Screening Improvement Act of 2016
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2534IN THE SENATE OF THE UNITED STATESFebruary 10, 2016Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the National Child Protection Act of 1993 to establish a permanent background check system
			 for private security officers.
	
 1.Short titleThis Act may be cited as the Security Officer Screening Improvement Act of 2016.
 2.FindingsCongress finds the following: (1)The Integrated Automated Fingerprint Identification System of the Federal Bureau of Investigation maintains fingerprints and criminal history records on more than 71,000,000 individuals.
 (2)Congress has worked with the States to make criminal history background checks available to employers of private security officers through the Private Security Officer Employment Authorization Act of 2004 (28 U.S.C. 534 note) and statutes enacted by dozens of States in compliance with Public Law 92–544. However, there are still numerous persons employed as private security officers, entrusted to safeguard and protect people and property, who do not undergo criminal history background checks authorized by Federal and State law.
			3.Background
 checksThe National Child Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
 (1)by redesignating section 5 as section 6; and
 (2)by inserting after section 4 the following:
				
					5.Program for
				national criminal history background checks
 (a)DefinitionsIn this section—
 (1)the term covered entity means any person that employs a private security officer; (2)the term covered individual means an individual who is employed or applying for employment as a private security officer;
 (3)the term criminal history review designee means the entity, if any, designated by the Attorney General under subsection (b)(3) to carry out the criminal history review program;
 (4)the term criminal history review program means the program established under subsection (d);
 (5)the term qualified State program means a program of a State authorized agency that provides access to national criminal history background checks, as authorized by Federal or State law;
 (6)the term private security officer has the meaning given the term in subsection (c)(3) of the Private Security Officer Employment Authorization Act of 2004 (28 U.S.C. 534 note); and
 (7)the term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.
							(b)Establishment
				of program
 (1)PurposeThe purpose of this subsection is to facilitate widespread access to State and national criminal history background checks, not otherwise authorized by Federal or State law, on private security officers and prospective private security officers.
 (2)EstablishmentNot later than 1 year after the date of enactment of the Security Officer Screening Improvement Act of 2016, the Attorney General shall establish—
 (A)policies and procedures to carry out the duties described in subsection (c); and
 (B)a criminal history review program in accordance with subsection (d).
 (3)DesigneesThe Attorney General may designate one or more entities to carry out the duties described in subsection (c) or (d).
							(c)Access to State
				and national background checks
 (1)DutiesThe Attorney General shall—
 (A)inform covered entities about how to request State and national background checks—
 (i)for covered entities located in a State with a qualified State program, by referring the covered entity to the State authorized agency; or
 (ii)for covered entities located in a State without a qualified State program, by providing information on alternative methods of obtaining a State and national background check;
 (B)complete a check of the national criminal history background check system upon request from a covered entity; and
 (C)provide information received in response to such national criminal history background check to the criminal history review designee, if any.
								(2)Required
 informationA request for a State and national criminal history background check shall include—
 (A)the fingerprints of the covered individual;
 (B)other documents required by State law for a State criminal history background check; and
 (C)the appropriate fee.
 (3)FeesThe Attorney General shall, in addition to the fee for the non-criminal justice, non-law enforcement national criminal history background check authorized under title II of the Department of Justice Appropriations Act, 1991 under the heading Salaries and expenses under the heading Federal Bureau of Investigation (Public Law 101–105; 28 U.S.C. 534 note)—
 (A)collect a fee to offset the costs of carrying out the duties described in subsection (d), in an amount equal to the cost of conducting the criminal history review; and
 (B)remit such fee to the Federal Bureau of Investigation.
								(d)Criminal
				history review program
 (1)PurposeThe purpose of this subsection is to provide covered entities with reliable and accurate information regarding the fitness of covered individuals for performing security services.
 (2)RequirementsThe Attorney General shall—
 (A)establish procedures to securely receive criminal history records;
 (B)make determinations regarding whether the criminal history records received in response to a criminal history background check conducted under this section indicate that the covered individual has a criminal history that may bear on the covered individual's fitness to perform security services; and
 (C)convey to the covered entity that submitted the request for a State and national criminal history background check—
 (i)the fitness and suitability of the covered individual based solely on the criteria described in paragraph (3); and
 (ii)that the covered entity should consult the Equal Employment Opportunity Commission Enforcement Guidance #915.002, dated April 25, 2012, Consideration of Arrest and Conviction Records in Employment Decisions under Title VII of the Civil Rights Act of 1964, or any successor thereto issued by the Equal Employment Opportunity Commission.
									(3)Criminal
 history review criteriaIn determining whether a criminal history record indicates that a covered individual has a criminal history that may bear on the fitness of the covered individual to perform security services, the Attorney General shall employ the criteria used to evaluate individuals under the Private Security Officer Employment Authorization Act of 2004 (28 U.S.C. 534 note).
							(4)Application
				processing
								(A)In
 generalThe Attorney General shall establish the process by which a covered entity in a State without a qualified State program may obtain a State and national criminal history background check.
								(B)Challenge to
 completeness of recordA covered individual may challenge the completeness of any information in the criminal history record of the individual by contacting the Federal Bureau of Investigation under the procedure set out in section 16.34 of title 28, Code of Federal Regulations, or any successor thereto.
								(5)Participation
 in programThe Attorney General shall determine whether an entity is a covered entity.
							(6)Privacy of
				information
								(A)In
 generalAny entity authorized to receive or transmit fingerprints or criminal history records under this section—
 (i)shall use the fingerprints, criminal history records, or information in the criminal history records only for the purposes specifically set forth in this section; and
 (ii)shall maintain adequate security measures to ensure the confidentiality of the fingerprints, the criminal history records, and the information in the criminal history records.
									(B)Retention of
 fingerprints by the FBIIn accordance with State or Federal procedures, for the purpose of providing fingerprint verification, criminal investigation, or subsequent hit notification services, or for the retention of criminal history, the Federal Bureau of Investigation may retain any fingerprints submitted to the Federal Bureau of Investigation under this section.
								(7)Rule of
 constructionNothing in this subsection shall be construed to change or replace any background check program authorized by Federal or State law on the day before the date of enactment of the Security Officer Screening Improvement Act of 2016..